On the 12th day of January, 1910, this case was affirmed, and on January 26 appellant filed a motion for rehearing on the ground that the court was in error in affirming the judgment; and on February 9 appellant filed an amended motion for rehearing on the ground that the judgment of the lower court, as it appears from the certified copy thereof filed herein, is wholly insufficient and erroneous in that this being a capital case, said judgment nowhere recites nor adjudges, as the law requires, either (1) that the defendant was arraigned in the court below; (2) that the jury was either selected, empaneled or sworn; (3) that any evidence was submitted; (4) that the jury was charged by the court; or (5) that the verdict was returned into open court by the jury. In reply to this amended motion the State has filed a motion to correct and reform the judgment and that when so corrected and reformed that the motion for rehearing be overruled. An inspection of the record before this court when the case was affirmed shows a complete and perfect judgment complying with every provision of article 831 of the Code of Criminal Procedure, and there is nothing in the transcript that would suggest that any omissions of the provisions of said article had been made in the trial of the case. A certified copy of the entries that were made is now before this court and this certified copy shows that the judgment, as contained in the transcript on file, is incorrect in that no such judgment as set out in the transcript was ever entered upon the minutes of the court. The following seems to have been the only entry ever made in the court below in this case: *Page 558 
"Friday, June 25, 1909.
"Court convened pursuant to adjournment, present same as on yesterday.
"The State of Texas v.                     9533. Bubber Robinson.
"On a former day of this term, to wit: Wednesday, June 23, A.D. 1909, this cause being called for trial, came the county attorney for the State, and the defendant, Bubber Robinson, in his own proper person, and by his attorney, and announced ready for trial, and the defendant pleaded not guilty.
"Thereupon came a jury of twelve good and lawful men, to wit: `We, the jury, find the defendant, Bubber Robinson, guilty as charged in the indictment of murder in the first degree and assess his punishment at death.'
"It is therefore ordered, adjudged and decreed by the court that the verdict of the jury be in all things approved and confirmed; that the defendant, Bubber Robinson, is adjudged to be guilty of murder in the first degree as found by the verdict of the jury as aforesaid, and that his punishment at death, and that he be remanded to the custody of the sheriff of Dallas County to await the further order of this court."
Article 831 of the Code of Criminal Procedure defines a judgment to be: "A final judgment is the declaration of the court entered of record, showing: 1. The title and number of the case. 2. That the case was called for trial and that the parties appeared. 3. The plea of the defendant. 4. The selection, impaneling and swearing of the jury. 5. The submission of the evidence. 6. That the jury was charged by the court. 7. The return of the verdict. 8. The verdict. 9. In the case of a conviction that it is considered by the court that the defendant is adjudged to be guilty of the offense as found by the jury; or in case of acquittal that the defendant be discharged. 10. That the defendant be punished as has been determined by the jury in cases where they have the right to determine the amount or the duration and the place of punishment in accordance with the nature and terms of the punishment prescribed in the verdict." Hence, it may be said that a judgment consists of two parts: (1) The facts judicially ascertained, together with the manner of ascertaining them, entered of record; (2) the recorded declaration of the court pronouncing the legal consequences of the facts thus judicially ascertained. Both of these parts are equally essential. See Mayfield v. State, 40 Tex. 289; Butler v. State, 1 Texas Crim. App., 638; Choate v. State, 2 Texas Crim. App., 302; Calvin v. State, 23 Tex. 577; Pennington v. State, 11 Texas Crim. App., 281; Gaither v. State, 21 Texas Crim. App., 527. Unless the power is lodged in this court to reform and correct the judgment as entered below, this case will have to be reversed and remanded. Article 904 of the Code of Criminal Procedure provides that the *Page 559 
Court of Criminal Appeals may affirm the judgment of the court below, or may reverse and remand for a new trial, or may reverse and dismiss the case, or may reform and correct the judgment, as the law and the nature of the case may require, but in all cases the court shall presume that the venue was proved in the court below; (2) that the jury was properly impaneled and sworn; (3) that the defendant was arraigned; (4) that he pleaded to the indictment; (5) that the charge of the court was certified by the judge and filed by the clerk of the court before it was read to the jury, unless such matters were made an issue in the court below. Now, an inspection of the certified copy of the judgment, as entered before us, shows that three requisites of the judgment have been omitted from the entry in this case. First, it fails to show that any evidence was submitted; second, that the jury was charged by the court; and, third, that the verdict of the jury was returned into open court. Article 904 was amended by the Act of 1897 by adding that it shall be presumed by this court that the venue was proven, etc. Before said amendment of 1897 was passed this court had held that a failure of the judgment to recite the plea of the defendant would necessitate a reversal of the judgment. See Wood v. State, 37 Tex.Crim. Rep.; and that a judgment failing to show the selection of a jury would be cause for reversal. Yates v. State, 37 Texas Crim. App., 347. Before the amendment of article 904, this court held in the case of Creswell v. State, reported in 37 Tex.Crim. Rep., 39 S.W. Rep., 935, and also in the case of Oliver v. State, 40 S.W. Rep., 273, that a judgment failing to show that the evidence was introduced on the trial was cause for reversal. It may, however, be stated that in all of these cases there had been no motion made by the State to correct or reform the judgments of the court below. Commencing with the case of McDonald v. State, 14 Texas Crim. App., 504; Reyna v. State, 26 Texas Crim. App., 666; O'Bryan v. State, 27 Texas Crim. App., 339, it has been held that it was within the power of the Court of Criminal Appeals to reform and correct the judgments of the courts below so as to speak correctly what transpired in the court below. It seems, however, in Small's case, 38 S.W. Rep., 798, it was held that this court did not have the power to amend the sentence of the court below and that the sentence was more than a mere formal matter, and that it would not be presumed that the record, being the final judgment of the court, spoke an untruth and that the case should be reversed in order that the prisoner might be resentenced. Reaching the conclusion that this court did in this case, it practically overruled the line of cases commencing with McDonald v. State, supra. The Small case was then followed by the cases of Barfield v. State, 41 S.W. Rep., 610; Womble v. State, 43 S.W. Rep., 114, and Longoria v. State, 44 S.W. Rep., 1089. In the Longoria case there was no judgment entered in the court below on the verdict that had been returned into court. It seems that in that case the power to reform was not called to the attention of the court. The case was simply dismissed *Page 560 
because it did not contain a final judgment. The case of Bullard v. State, 50 S.W. Rep., 348, was where the judgment of the court below as contained in the record, was made cumulative to commence upon the expiration of a judgment in another case. The court held that there was no testimony authorizing the cumulation and that under the authority of article 904, Code of Criminal Procedure, this court had power to correct the judgment and make the appellant's sentence commence at once. In Burks v. State, 55 S.W. Rep., 824, the appellant was convicted for passing as true a forged instrument in writing. The jury found him guilty as charged in the indictment. The judgment of the court found him guilty of forgery, and this court held that the same was evidently a clerical mistake and that the power was in this court to correct the judgment. See Chappell v. State, decided at this term. It may be stated that in the Small case, supra, Judge Davidson dissented. In Turner's case, 44 Tex.Crim. Rep., all the judges concurring, it was held that the judgment could be reformed in accordance with the holding of the court in the Burk and Bullard cases, supra. It may be further stated that in the Burk, Turner and Bullard cases, supra, this court went back to the rule announced in the McDonald case, supra, and overruled the Small case and the cases following it. In McCorquodale v. State, 54 Tex.Crim. Rep., the court reaffirmed the doctrine laid down in McDonald's case and followed it in Burk's case. The question before the court in the McCorquodale case arose as follows: McCorquodale had been convicted of murder in the first degree with a life sentence. His case had been affirmed by this court and motion for rehearing overruled. The State, through her Assistant Attorney-General, after the affirmance of the case, filed a motion asking that the mandate be withheld and that the judgment be corrected and reformed, as the transcript failed to contain a complete judgment against appellant. The judgment as contained in the transcript was complete down to the 9th and 10th requirements of article 831, Code of Criminal Procedure. These requirements were omitted, that is, the judgment failed to state that it is considered by the court that defendant is adjudged to be guilty of the offense as found by the jury, and that defendant be punished as determined by the jury. This court by said motion was requested to reform the judgment and correct the same so as to include the 9th and 10th requirements of said article 831, Code of Criminal Procedure. After a review of all the authorities this court held that the power belonged to this court to correct the judgment. Now then, if the rule in the McCorquodale case, supra, is to be followed which authorizes this court to add something to the judgment of the court below that had been entirely omitted and which could not be presumed under article 837 of the Code of Criminal Procedure, then may not this court look to the record in this case to determine whether the judge's charge had been filed, and whether the evidence had been introduced and whether the jury had retired to consider their verdict? And if so important *Page 561 
a part as the declaration and finding of the court upon the verdict of the jury pronouncing that the defendant be adjudged guilty as found by the jury can be supplied by this court, most certainly where the record shows that these other requirements had been complied with, but omitted to be entered by the clerk, we can see no reason to depart from the rule as laid down in the said McCorquodale case. Now, under article 837, Code of Criminal Procedure, it is provided: "When from any cause whatever there is a failure to enter judgment and pronounce sentence upon conviction during the term, the judgment may be entered and sentence pronounced at any succeeding term of the court, unless a new trial has been granted, or the judgment arrested, or an appeal has been taken." Therefore, if the power is lodged in the court below, under the provisions of the above article, to enter judgment and pronounce sentence, even at a succeeding term of the court, why should the case be sent back to make the correction? This court has exactly the same data here for the correction of said judgment that the court would have were it sent back. Here we have all the foundation of the judgment, including the verdict of the jury; the statement of facts; we have even the final judgment pronouncing the sentence of the court; we have sufficient data before us to show that the evidence was introduced; we have the judge's charge with the file marks; we have the verdict of the jury in the record, and we have all the data before us. We, therefore, hold that it is not only within the power of this court to correct the judgment of the court below, but to reform the same, and it is accordingly so done; and the judgment will be so corrected as to make it read as follows:
"The State of Texas             In the Criminal District Court, v.          No. 9533.  Dallas County, Texas; April Bubber Robinson.               Term, A.D. 1909.
"On a former day of this term, to wit: Wednesday, June 23, A.D. 1909, this cause being called for trial came the county attorney for the State and the defendant, Bubber Robinson, in his own proper person and by his attorney, and announced ready for trial; the defendant, Bubber Robinson, pleaded not guilty.
"Thereupon came a jury of twelve good and lawful men, to wit: Jess Hassell and eleven others, who, being duly empaneled and sworn as the law directs, and after hearing the evidence, argument of counsel and receiving the charge of the court, retired to consider of their verdict, and afterwards came and returned into open court the following verdict, to wit:
"`We, the jury, find the defendant, Bubber Robinson, guilty as charged in the indictment of murder in the first degree and assess his punishment at death. Jess Hassell, Foreman.'
"It is therefore ordered, adjudged and decreed by the court that the verdict of the jury be in all things approved and confirmed; that the *Page 562 
defendant, Bubber Robinson, is adjudged to be guilty of the offense of murder in the first degree, as found by the verdict of the jury aforesaid, and that his punishment be assessed at death, and he be remanded to the custody of the sheriff of Dallas County to await the further order of this court."
Following, therefore, the rule as laid down in the McCorquodale case, the judgment of the court below will be corrected, the motion for rehearing overruled and the State's motion to correct and reform granted, and same is accordingly done.
Judgment reformed and motion for rehearing overruled.